         Case 1:16-cr-00167-LAP Document 348 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MOORE,
                                  Movant,                              19-CV-4112 (LAP)

                      -against-                                       16-CR-0167-12 (LAP)
 UNITED STATES OF AMERICA,                                                    ORDER
                                  Respondent.

LORETTA A. PRESKA, United States District Judge:

       Movant, currently incarcerated in the Federal Correctional Institution, in Coleman,

Florida, filed this pro se motion under 28 U.S.C. § 2255, challenging the legality of his

conviction and sentence entered in United States v. Moore, No. 16-CR-0167-12 (LAP) (S.D.N.Y.

Mar. 29, 2018). By order dated August 4, 2020, the Court directed the U.S. Attorney’s Office to

file an answer or other pleadings in response to the motion within sixty days. (ECF No. 344.)

That order directed the Clerk of Court to electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that the order had been issued. It

appears from the docket that the order was electronically transmitted to the U.S. Attorney’s

Office, but they did not file an answer.

       The Court, therefore, directs the Clerk of Court to again electronically notify the Criminal

Division of the U.S. Attorney’s Office for the Southern District of New York that this order had

been issued. The Court directs the U.S. Attorney’s Office, within fifteen days from the date of

this order, to either file an answer to the motion or request an extension of time to file a response.
          Case 1:16-cr-00167-LAP Document 348 Filed 10/14/20 Page 2 of 2




       The Clerk of Court is directed to mail a copy of this order to Movant, and note service on

the docket.

SO ORDERED.

 Dated:    October 14, 2020
           New York, New York

                                                          LORETTA A. PRESKA
                                                         United States District Judge




                                               2
